Bussey, Justice
(dissenting in part).
I fully concur in the opinion of Mr. Justice Legge as to the affirmance of the order of Judge Littlejohn, but am not in agreement with the portion of the opinion which allows a new trial.
The contention of Monarch that it is entitled to a new trial, and the order of the lower court granting the same, are predicated on Monarch’s claim, asserted throughout the litigation, that the policy issued by Underwriters to Richard Easterling constituted other insurance which would inure to Monarch’s benefit under the terms of *284its policy. If I understand the opinion correctly, the effect thereof will be to allow Monarch to relitigate the issue of whether the Easterling policy was, legally and factually, such other insurance.
Stripped of the characterizations given to it by counsel, the newly discovered evidence relied upon by Monarch to obtain a new trial is the simple fact that the draft issued by Underwriters in settlement of the case of Richard Easterling included, among other payees, the name of Mutual. Whether, as contended by Monarch, Mutual was included because its interest was insured by Underwriters' policy, or simply as a matter of precaution on the part of Underwriters, simply does not appear by any competent evidence in the record.
I do not think that the conclusion that counsel for Monarch exercised due diligence in discovering the simple fact, now relied on, is supported by any evidence in the record, but even if we assume that it is so supported, the record clearly reflects an absence of due diligence with respect to the controlling issue of whether, in point of fact, there was, at the time of the fire, other insurance which would inure to the benefit of Monarch under the pro rata clause of its policy.
Monarch pled the policy issued by Underwriters to Richard Easterling and proved its issuance but not its contents. In the course of the hearing before the Master it was brought out that both the original and duplicate policies were in the possession of Richard Easterling. The record reflects no effort on the part of counsel to subpoena Richard Easterling, duces tecum, or to otherwise introduce the actual policy into evidence. Having failed to exercise any diligence to bring the policy before the court so that the question of the existence or nonexistence of other insurance could be determined, Monarch should not now at this late date be allowed to relitigate this issue.
I would, accordingly, reverse the order granting a new trial.
Moss, C. J., and Lewis and Brailsford, JJ., concur.